Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 1/30/2020, Applicant amended claims 1, 6, 8-10, 12-18, 20-25 and 30-33, added new claim 34 and canceled claim 11. Therefore claims 1-10 and 12-34 are pending.
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose “operating the resistivity tool to acquire non-directional resistivity measurements of a look-around zone of the formation.”  Specifically Applicant argues all measurements in Wu are directional because allegedly Wu only provides or contemplates tilted antenna and tilted antennas provide directional as opposed to non-directional measurements as defined by the specification. (Remarks, Page 3-4) 
Examiner responds, in accordance with instant specification non-directional measurements are measurements from axially spaced transmitter and receiver antennae conduction conducting conventional look around measurements. (Specification, Fig. 2F and ¶0060 and ¶0079)   It is undisputed that space regarding Wu fig. 2 discloses axially spaced antennae 210, 220 and 230.  Moreover antennae are not antennas 210, 220, and 230 may have coils that can be tilted” is under by the person of ordinary skill in the art also mean “antennas 210, 220, and 230 may also not have coils that can be tilted.”  Moreover, even if the antennae have antenna that “can be” tilted are included amongst antennae 210, 220 and 230, that still does not imply that any tilt able antenna is indeed tilted, i.e. has a perpendicular orientation, away to the from the axial centerline of tool 200, as Wu also makes clear if tilted coils are use then they may be places at various orientations as desired for a particular implementation, and Wu clearly conducts look around measurements. (Wu, Abstract and ¶0027)  Thus, Wu is not limited to tilted antennas. 
Wu discloses (Wu, ¶0017; Such a LALA tool may be, for example, an electromagnetic resistivity tool for measuring the formation's resistivity in areas ahead of the tool (look-ahead) and surrounding the tool (look-around); ¶0028; Antennas 220 may be used to acquire shallow measurements of formation properties within a limited range of detection in an area behind tool reference 202. Antennas 220 may be positioned at a predetermined radial distance above the deepest antenna(s) 210, depending on the frequency and resolution of the electromagnetic field produced by antennas 220 for acquiring the shallow measurements. Antennas 230 may be used to acquire ultra-deep or LALA measurements of formation properties within an extended range of detection )  Consequently contrary to Applicant’s argument the cited art discloses “operating the resistivity tool to acquire non-directional resistivity measurements of a look-around zone of the formation,” within the broadest reasonable interpretation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-5, 9-10, 12-14, 16-21, 23-29, 31-32 and 34 is/are rejected under 35 U.S.C. 103 as being patentable over Wu et al. (US Pub. 2017/0306701 A1)(hereinafter Wu) in view of  Tang (US Pub. 2015/0035536 A1)(hereinafter Tang).
Regarding claim 1, Wu discloses a method of characterizing a geological formation traversed by a wellbore while drilling the wellbore (Wu, Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties accumulated by a downhole LALA tool are obtained during different stages of drilling a wellbore through layers of an underground formation; ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.)
Wu, ¶0024; LALA tool 100 may use transmitter coil 110 and receiver coils 120 and 122 to induce an electromagnetic field into the surrounding formation for measuring the formation's resistivity in areas ahead of the tool (look-ahead) and areas above and below the tool (look-around); ¶0027; antennas 210, 220, and 230 may have coils that can be tilted to focus electromagnetic fields through the formation at varying ranges of depth around LALA tool 200 and ahead of tool reference 202.) 
the method comprising: operating the resistivity tool to acquire non-directional resistivity measurements of a look-around zone of the formation, and operating the directional electromagnetic tool to acquire directional EM measurements of the look-around zone of the formation and a look-ahead zone of the formation, (Wu, ¶0024; LALA tool 100 may use transmitter coil 110 and receiver coils 120 and 122 to induce an electromagnetic field into the surrounding formation for measuring the formation's resistivity in areas above and below the tool (look-around); ¶0028; Antennas 220 may be used to acquire shallow measurements of formation properties within a limited range of detection in an area behind tool reference 202. Antennas 220 may be positioned at a predetermined radial distance above the deepest antenna(s) 210, depending on the frequency and resolution of the electromagnetic field produced by antennas 220 for acquiring the shallow measurements. Antennas 230 may be used to acquire ultra-deep or )
 determining a profile of the look-around zone by interpreting the non-directional resistivity measurements of the look-around zone and the directional EM measurements of the look-around zone, (Wu, ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or "resistivity profile") for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool's reference location.)
 While Wu disclose determining a profile of a look around zone, Wu does not specifically disclose wherein the profile of the look-around zone characterizes at least formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-around zone. Tang in the same field of endeavor as Wu, however, discloses the limitation. 
Tang, ¶0033; formation anisotropy, formation dip angle, distances to boundary, and other factors may have significant effects on resistive logging measurements, and the resistivity logging system 108 can account for these parameters to obtain accurate formation resistivity and position estimation;  ¶0072; The horizontal resistivity is the resistivity in a direction of x-y plane, and the vertical resistivity is the resistivity in z-axis direction. In an electrically isotropic formation, the horizontal resistivity and vertical resistivity are equal, while in an electrically anisotropic formation, the horizontal and vertical resistivity can be different.)  Consequently, at the time of the claimed subject matter, it would have been obvious for a person of ordinary skill in the art to implement Wu with the known technique of wherein the profile of the look-around zone characterizes at least formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-around zone, as taught by Tang, in order to provide for the detection the boundary locations of multiple subsurface layers. (Tang, ¶0001)
and determining a profile of the look-ahead zone by interpreting the directional EM measurements of the look-ahead zone, (Wu, ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a )
wherein the profile of the look-ahead zone characterizes at least formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-ahead zone. (Tang, ¶0033; formation anisotropy, formation dip angle, distances to boundary, and other factors may have significant effects on resistive logging measurements, and the resistivity logging system 108 can account for these parameters to obtain accurate formation resistivity and position estimation; ¶0072; The horizontal resistivity is the resistivity in a direction of x-y plane, and the vertical resistivity is the resistivity in z-axis direction. In an electrically isotropic formation, the horizontal resistivity and vertical resistivity are equal, while in an electrically anisotropic formation, the horizontal and vertical resistivity can be different.)
Regarding claim 2, Tang discloses further comprising: updating a reservoir model of the look-around zone based on the profile of the look-around zone. (Tang Fig 10 and ¶0116; At 1014, output data are generated. The output data .)
Regarding claim 3, Tang discloses further comprising: controlling operation of a drill bit based on the profile of the look-around zone. (Tang, ¶0016; the calculated distances to multiple upper and lower bed boundaries can be used to make more accurate geosteering direction to control a drilling direction.)
Regarding claim 4,    Wu discloses further comprising: updating a reservoir model of the look-ahead zone based on the profile of the look ahead zone. (Wu, ¶0019; the disclosed look-ahead inversion techniques may be combined with various processing schemes and complex formation models suitable for exploring formation properties at varying depth; ¶0023; The processing performed by the control unit may include, for example, generating a formation model for look-ahead inversion. ¶0034; a formation model for look-ahead and/or look-around inversion may be defined based on the measurements; ¶0036; the current formation model may be updated or refined based on the measurements obtained)
Regarding claim 5, Wu discloses further comprising: controlling operation of a drill bit based on the profile of the look-ahead zone. (Wu, ¶0040; The results of the look-ahead inversion may then be used to adjust or optimize )
Regarding claim 9, Wu discloses wherein: the determination of the profile of the look-around zone involves interpreting the non-directional resistivity measurements of the look-around zone to estimate horizontal resistivity of one or more formation layers of the look-around zone, and interpreting the directional EM measurements of the look-around zone using the estimate of horizontal resistivity of one or more formation layers of the look-around zone to determine the profile of the look-around zone. (Wu, Fig. 10 and Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties accumulated by a downhole LALA tool are obtained during different stages of drilling a wellbore through layers of an underground formation;  ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or "resistivity profile") for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool's reference location. ¶0040; The results of the look-ahead inversion may then be used to adjust or optimize the planned wellbore path (step 316) in )
Regarding claim 10, Wu discloses wherein: spatial resolution of the non-directional resistivity measurements of the resistivity tool have a higher resolution than the directional EM measurements of the electromagnetic tool. (Wu, Fig. 10 and ¶0028; As shown in FIG. 2, antennas 230 may include multiple antennas 232, 234, and 236, which may be separated from the deepest antenna(s) 210 by a predetermined distance (e.g., ranging from 5 feet to 100 feet) according to their respective operating frequencies and the desired detection ranges. ¶0055; As shown in the example of FIG. 10, in addition to a look-ahead profile window 1010, two look-around profile windows 1020 and 1030 may be used in the inversion. In FIG. 10, "Ds1" and "Ds2" represent distances from a tool reference location 1002 to look-around profile windows 1020 and 1030 above and below the tool reference 1002, respectively. "Sd1_Around" and "Sr1_Around" in this example represent scaling factors in depth and in resistivity, respectively, for look-around profile window 1020 above tool reference 1002. Similarly, "Sd2_Around" and "Sr2_Around" represent scaling factors in depth and in resistivity, respectively, for look-around profile window 1030 below the tool reference 1002.)
Regarding claim 12, Wu discloses wherein: the interpretation of the non-directional resistivity measurements of the look- around zone involves inversion of such Wu, ¶0034; a formation model for look-ahead and/or look-around inversion may be defined based on the measurements; ¶0036; the current formation model may be updated or refined based on the measurements obtained.)
Regarding claim 13, The method of claim 12, wherein the formation model is initialized from at least one of: log-squaring of the non-directional resistivity measurements of the look-around zone; a profile of an earlier look-around zone; and a profile of an earlier look-ahead zone. (Wu, ¶0034; a formation model for look-ahead and/or look-around inversion may be defined based on the measurements; ¶0036; the current formation model may be updated or refined based on the measurements obtained; ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or "resistivity profile") for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool's reference location. ¶0040; The results of the look-ahead inversion may then be used to adjust or optimize the planned wellbore path )
Regarding clam 14, Wu discloses wherein: the inversion of the non-directional resistivity measurements of the look-around zone (Wu, Fig. 10 and Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties accumulated by a downhole LALA tool are obtained during different stages of drilling a wellbore through layers of an underground formation;  ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or "resistivity profile") for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool's reference location. ¶0040; The results of the look-ahead inversion may then be used to adjust or optimize the planned wellbore path (step 316) in addition to one or more operating parameters of the drilling assembly for steering the wellbore.)
solves for the formation model that characterizes resistivity of one or more layers of the look-around zone; (Tang, Figs. 1C and ¶0026; the logging tool 102 ;. ¶0045; the layer data 152 can include information describing the resistivity, size, depth, volume, geometry, areal extent, porosity, pressure, and other information on a subsurface layer.)
the solved-for formation model is upscaled to account for lower spatial resolution in the EM measurements of the look-around zone and look-ahead zone; (Tang, ¶0044; Each measurement can include data obtained by one or more transmitter-receiver pairs operating at one or more signal frequencies. Each measurement can include data obtained by multiple transmitter-receiver pairs operating at one or more transmitter-receiver spacings;  ¶0054; At each logging point, some or all of the transmitters and receivers  ¶0057; The length parameter and spacing coefficients may be varied as desired to provide greater or lesser depth of investigation, higher spatial resolution, or higher signal to noise ratio.)
 and the upscaled formation model is used to define an initial formation model. (Tang, Fig 10 and ¶0116; At 1014, output data are generated. The output data can be a resistivity model of the subterranean formation, data identifying the locations or subsurface layers, layer boundaries, layer resistivities, etc. or other types of output data can be generated.)
Wu, Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties accumulated by a downhole LALA tool are obtained during different stages of drilling a wellbore through layers of an underground formation and ¶0055; such a generalized profile window may be utilized for both look-ahead and look-around inversion)
Regarding claim 16, Wu discloses wherein: the determination of the profile of the look-around zone involves inversion of the non-directional resistivity measurements of the look-around zone in combination with the directional EM measurements of the look-around zone. (Wu, ¶0024; LALA tool 100 may use transmitter coil 110 and receiver coils 120 and 122 to induce an electromagnetic field into the surrounding formation for measuring the formation's resistivity in areas ahead of the tool (look-ahead) and areas above and below the tool (look-around); ¶0025; a downhole LALA tool configuration that enables a knowledge-based inversion process in which look-ahead signals can be effectively differentiated from look-around signals based on the measurements collected by the downhole tool;  ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or "resistivity profile") for different layers of the formation model at depths above or )
Regarding claim 17, Tang discloses wherein: the interpretation of the directional EM measurements of the look-around zone employs a formation model that characterizes resistivity of one or more layers of the look-around zone. (Tang, Fig 10 and ¶0116; At 1014, output data are generated. The output data can be a resistivity model of the subterranean formation, data identifying the locations or subsurface layers, layer boundaries, layer resistivities, etc. or other types of output data can be generated.)
Regarding claim 18, Wu discloses wherein the formation model is initialized from at least one of: log-squaring of the non-directional resistivity measurements of the look-around zone; a profile of an earlier look-around zone; and a profile of an earlier look-ahead zone. (Wu, ¶0034; a formation model for look-ahead and/or look-around inversion may be defined based on the measurements; ¶0036; the current formation model may be updated or refined based on the measurements obtained.)
Regarding claim 19, Tang discloses wherein: the formation model is initialized by coarsening a region outside a look-ahead inversion window (Tang, ¶0044; Each measurement can include data obtained by one or more transmitter-receiver pairs 
Regarding claim 20, Wu discloses wherein: the interpretation of the directional EM measurements of the look-ahead zone involves inversion of the directional EM measurements of the look-ahead zone. (Wu, Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties accumulated by a downhole LALA tool are obtained during different stages of drilling a wellbore through layers of an underground formation and ¶0055; such a generalized profile window may be utilized for both look-ahead and look-around inversion) 
Regarding claim 21, Tang discloses, wherein: the interpretation of the directional EM measurements of the look-ahead zone involves inversion operations that simultaneously solve for formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-ahead zone. (Tang, ¶0033; formation anisotropy, formation dip angle, distances to boundary, and other factors may have significant effects on resistive logging measurements, and the resistivity logging system 108 can account for these parameters to obtain  ¶0072; The horizontal resistivity is the resistivity in a direction of x-y plane, and the vertical resistivity is the resistivity in z-axis direction. In an electrically isotropic formation, the horizontal resistivity and vertical resistivity are equal, while in an electrically anisotropic formation, the horizontal and vertical resistivity can be different.)
Regarding claim 23, Wu discloses wherein: the directional electromagnetic tool comprises at least one transmitter spaced from a plurality of receivers at both short and long spacings, wherein the least one transmitter is configurable to emit high frequency electromagnetic radiation at a number of different predefined frequencies. (Wu, ¶0024; LALA tool 100 may use transmitter coil 110 and receiver coils 120 and 122 to induce an electromagnetic field into the surrounding formation for measuring the formation's resistivity in areas above and below the tool (look-around); ¶0028; Antennas 220 may be used to acquire shallow measurements of formation properties within a limited range of detection in an area behind tool reference 202. Antennas 220 may be positioned at a predetermined radial distance above the deepest antenna(s) 210, depending on the frequency and resolution of the electromagnetic field produced by antennas 220 for acquiring the shallow measurements. Antennas 230 may be used to acquire ultra-deep or LALA measurements of formation properties within an extended range of detection surrounding LALA tool 200. As shown in FIG. )
Regarding claim 24, Wu discloses wherein: the directional electromagnetic tool employs at least one tilted or transverse antenna in a transmitter sub and a receiver sub. (Wu, ¶0022; FIG. 1 shows an example of a LALA tool 100 with an antenna structure including a tilted transmitter coil 110 and two tilted receiver coils 120 and 122. Transmitter coil 110 in this example may be configured to transmit look-ahead and/or look-around signals that propagate through different areas of a surrounding rock formation.)
Regarding claim 25, Wu discloses a method of characterizing a geological formation traversed by a wellbore while drilling the wellbore (Wu, Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties accumulated by a downhole LALA tool are obtained during different stages of drilling a wellbore through layers of an underground formation; ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.)
Wu, ¶0024; LALA tool 100 may use transmitter coil 110 and receiver coils 120 and 122 to induce an electromagnetic field into the surrounding formation for measuring the formation's resistivity in areas ahead of the tool (look-ahead) and areas above and below the tool (look-around); ¶0027; antennas 210, 220, and 230 may have coils that can be tilted to focus electromagnetic fields through the formation at varying ranges of depth around LALA tool 200 and ahead of tool reference 202.)
the method comprising: operating the resistivity tool to acquire non-directional resistivity measurements of a look-around zone of the formation, and operating the electromagnetic tool to acquire directional EM measurements of a look-ahead zone of the formation; (Wu, ¶0024; LALA tool 100 may use transmitter coil 110 and receiver coils 120 and 122 to induce an electromagnetic field into the surrounding formation for measuring the formation's resistivity in areas above and below the tool (look-around); ¶0028; Antennas 220 may be used to acquire shallow measurements of formation properties within a limited range of detection in an area behind tool reference 202. Antennas 220 may be positioned at a predetermined radial distance above the deepest antenna(s) 210, depending on the frequency and resolution of the electromagnetic field produced by antennas 220 for acquiring the shallow measurements. Antennas 230 may be used to acquire ultra-deep or LALA measurements of formation )
determining a profile of the look-around zone by interpreting the non-directional resistivity measurements of the look-around zone, (Wu, ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or "resistivity profile") for different layers of the formation model at depths above or before the location of the tool reference within the current layer. Such a prior multi-layered formation model may be used in the look-ahead inversion to help reduce or eliminate shoulder-bed effects of nearby formation layers behind the tool's reference location.)
While Wu disclose determining a profile of a look around zone, Wu does not specifically disclose wherein the profile of the look-around zone characterizes at least formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-around zone. Tang in the same field of endeavor as Wu, however, discloses the limitation. 
Tang discloses the measurement are used to characterizes at least formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or Tang, ¶0033; formation anisotropy, formation dip angle, distances to boundary, and other factors may have significant effects on resistive logging measurements, and the resistivity logging system 108 can account for these parameters to obtain accurate formation resistivity and position estimation;  ¶0072; The horizontal resistivity is the resistivity in a direction of x-y plane, and the vertical resistivity is the resistivity in z-axis direction. In an electrically isotropic formation, the horizontal resistivity and vertical resistivity are equal, while in an electrically anisotropic formation, the horizontal and vertical resistivity can be different.)  Consequently, at the time of the claimed subject matter, it would have been obvious for a person of ordinary skill in the art to implement Wu with the known technique of wherein the profile of the look-around zone characterizes at least formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-around zone, as taught by Tang, in order to provide for the detection the boundary locations of multiple subsurface layers. (Tang, ¶0001)
and determining a profile of the look-ahead zone by interpreting the directional EM measurements of the look-ahead zone, (Wu, ¶0038; performing a one-dimensional (1D) inversion of the current layer's formation resistivity based on the shallow measurements to determine a distribution of formation resistivity (or "resistivity profile") for different layers of the formation model at depths above or before the location of the tool reference within the current )
wherein the profile of the look-ahead zone characterizes at least formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-ahead zone. ; (Tang, ¶0033; formation anisotropy, formation dip angle, distances to boundary, and other factors may have significant effects on resistive logging measurements, and the resistivity logging system 108 can account for these parameters to obtain accurate formation resistivity and position estimation; ¶0072; The horizontal resistivity is the resistivity in a direction of x-y plane, and the vertical resistivity is the resistivity in z-axis direction. In an electrically isotropic formation, the horizontal resistivity and vertical resistivity are equal, while in an electrically anisotropic formation, the horizontal and vertical resistivity can be different.)
Regarding claim 26, Wu discloses further comprising: updating a reservoir model of the look-around zone based on the profile of the look-around zone. (Wu, ¶0034; a formation model for look-ahead and/or look-around inversion may be defined based on the measurements; ¶0036; the 
Regarding claim 27, Wu discloses further comprising: controlling operation of a drill bit based on the profile of the look-around zone. (Wu, ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.)
Regarding claim 28, Wu discloses further comprising: updating a reservoir model of the look-ahead zone based on the profile of the look ahead zone. (Wu, ¶0034; a formation model for look-ahead and/or look-around inversion may be defined based on the measurements; ¶0036; the current formation model may be updated or refined based on the measurements obtained.)
Regarding claim 29, Wu discloses further comprising: controlling operation of a drill bit based on the profile of the look-ahead zone. (Wu, ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.)
Regarding claim 31,   Wu discloses: the interpretation of the non-directional resistivity measurements of the look-around zone involves a single inversion of the non-directional resistivity measurements of the look-around zone.  (Wu, Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties ; ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.) 
Regarding claim 32,    The method of claim 25, wherein: the interpretation of the directional EM measurements of the look-ahead zone involves inversion operations (Wu, ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.) 
that simultaneously solve for formation dip as well as horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-ahead zone. (Tang, ¶0033; formation anisotropy, formation dip angle, distances to boundary, and other factors may have significant effects on resistive logging measurements, and the resistivity logging system 108 can account for these parameters to obtain accurate formation resistivity and position estimation; ¶0034; computing subsystem 110 uses an inversion technique to obtain information on the formation parameters based on the resistivity measurement data generated by the logging tool 102
Regarding claim 34, Wu discloses wherein: the resistivity tool is selected from the group consisting of a propagation-type resistivity tool, a laterolog resistivity imaging tool, and a triaxial resistivity tool. (Wu, ¶0024; LALA tool 100 may use transmitter coil 110 and receiver coils 120 and 122 to induce an electromagnetic field into the surrounding formation for measuring the formation's resistivity in areas ahead of the tool (look-ahead) and areas above and below the tool (look-around); ¶0027; antennas 210, 220, and 230 may have coils that can be tilted to focus electromagnetic fields through the formation at varying ranges of depth around LALA tool 200 and ahead of tool reference 202.)

Claims 6-8, 15, 22, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view Tang in view of Hou et al.  (US Pub. 2016/0258273 A1)(hereinafter Hou).
Regarding claim 6, Wu discloses wherein: the interpretation of the directional EM measurements of the look-around zone involves three distinct inversions, (Wu, Fig. 10 and ¶0055; such a generalized profile window may be utilized for both look-ahead and look-around inversion)
While, Wu discloses the use of inversion, Wu does not specifically disclose three distinct inversion. Hou, in the same filed of endeavor as Tang, however, discloses the limitation. Hou discloses, three distinct inversions, including a resistivity anisotropy inversion of directional EM measurements that are sensitive to variation in resistivity Hou, Figs. 11 and 17 and ¶0021; FIG. 17 is a plot illustrating recovered formation resistivities, dip, and azimuth from the R1D inversion of the MCI data without the enhanced determination of dip and azimuth; ¶0045; Formation parameters (R.sub.h, R.sub.v, dip, and azimuth) may be extracted from measurements in the MCI data by the R1D and 0D inversion processing.  ¶0063;The inversion processing can include either one of the R1D or 0D inversion of formation and hole parameters previously described in relation to FIGS. 4-5 to determine the formation parameters of horizontal resistivity (R.sub.h), vertical resistivity (R.sub.v), dip, and azimuth)  Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Tang with the known technique of providing three distinct inversions in order to enhance the inversion accuracy of the formation dip and azimuth. (Hou, Abstract)
Regarding claim 7, Hou discloses, wherein: the resistivity anisotropy inversion uses a formation model of the look-around zone with a fixed formation dip and fixed horizontal resistivity for one or more formation layers of the look-around zone; (Hou ¶0039; Radially one-dimensional (RID) and zero-dimension (0D) MCI processing algorithms are used for the real-time recovering of )
the dip inversion uses a formation model of the look-around zone with a fixed horizontal resistivity and fixed vertical resistivity or resistivity anisotropy for one or more formation layers of the look-around zone; (Hou ¶0039; Radially one-dimensional (RID) and zero-dimension (0D) MCI processing algorithms are used for the real-time recovering of formation horizontal resistivity (R.sub.h), vertical resistivity (R.sub.v), dip, and azimuth, based either on a radially one-dimensional (RID) borehole-formation model or a zero-dimensional (0D) formation model)
 and the resistivity anisotropy and dip inversion uses a formation model of the look-around zone with a fixed horizontal resistivity for one or more formation layers of the look-around zone. (Hou ¶0039; Radially one-dimensional (RID) and zero-dimension (0D) MCI processing algorithms are used for the real-time recovering of formation horizontal resistivity (R.sub.h), vertical resistivity (R.sub.v), dip, and azimuth, based either on a radially one-dimensional (RID) borehole-formation model or a zero-dimensional (0D) formation model)
Regarding claim 8, Wu discloses wherein: the interpretation of the directional EM measurements of the look-around zone (Wu, Fig. 10 and ¶0055; such a )
involves a single inversion of EM measurements that are sensitive to variation in both formation dip and resistivity anisotropy of the look-around zone to solve for formation dip and resistivity anisotropy of the look-around zone. (Hou ¶0043; Both the R1D and 0D inversions are able to provide fast and accurate information regarding the formation R.sub.h, R.sub.v, dip, and azimuth if the formation anisotropic ratio (R.sub.vh=R.sub.v/R.sub.h) is low and the formation relative dip angle is close to zero degree.)
Regarding claim 15,   Wu discloses wherein: the inversion of the non-directional resistivity measurements of the look-around zone (Wu, Fig. 10 and ¶0055; such a generalized profile window may be utilized for both look-ahead and look-around inversion)
involves i) adjusting at least one of formation dip and resistivity anisotropy of one or more formation layers of the look-around zone, and ii) further adjusting horizontal resistivity of one or more formation layers of the look-around zone based on adjustment to one of formation dip and resistivity anisotropy of one or more formation layers of the look-around zone. (Hou, Figs. 11 and 17 and ¶0021; FIG. 17 is a plot illustrating recovered formation resistivities, dip, and azimuth from the R1D inversion of the MCI data without the enhanced determination of dip and azimuth; ¶0045; Formation parameters (R.sub.h, R.sub.v, dip, and azimuth) may be extracted from measurements in the MCI data by the R1D and 0D inversion .  ¶0063 The inversion processing can include either one of the R1D or 0D inversion of formation and hole parameters previously described in relation to FIGS. 4-5 to determine the formation parameters of horizontal resistivity (R.sub.h), vertical resistivity (R.sub.v), dip, and azimuth)
Regarding claim 22,    Wu discloses wherein: the interpretation of the directional EM measurements of the look-ahead zone (Wu, Fig. 10 and ¶0055; such a generalized profile window may be utilized for both look-ahead and look-around inversion)
involves inversion operations that assume a fixed formation dip of the look-ahead zone and solve for horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-ahead zone. (Hou, ¶0039; Radially one-dimensional (R1D) and zero-dimension (0D) MCI processing algorithms are used for the real-time recovering of formation horizontal resistivity (R.sub.h), vertical resistivity (R.sub.v), dip, and azimuth, based either on a radially one-dimensional (RID) borehole-formation model or a zero-dimensional (0D) formation model)
Regarding claim 30, Wu discloses wherein: the interpretation of the non-directional resistivity measurements of the look-around zone (Wu, Fig. 10 and ¶0055; such a generalized profile window may be utilized for both look-ahead and look-around inversion)
Wu, Abstract; System and methods for performing look-ahead and look-around (LALA) inversion are provided. Measurements of formation properties accumulated by a downhole LALA tool are obtained during different stages of drilling a wellbore through layers of an underground formation; ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.) While, Wu discloses the use of inversion, Tang does not specifically disclose multiple distinct inversions. Hou, in the same filed of endeavor as Tang, however, discloses the limitation.  Hou discloses, three distinct inversions, including a resistivity anisotropy inversion of EM measurements that are sensitive to variation in resistivity anisotropy of the look-around zone, a dip inversion of EM measurements that are sensitive to variation in formation dip of the look-around zone, and a resistivity anisotropy and dip inversion of EM measurements that are sensitive to variation in both resistivity anisotropy and formation dip of the look-around zone. (Hou, Figs. 11 and 17 and ¶0021; FIG. 17 is a plot illustrating recovered formation resistivities, dip, and azimuth from the R1D inversion of the MCI data without the enhanced determination of dip and azimuth; ¶0045; Formation parameters (R.sub.h, R.sub.v, dip, and azimuth) may be extracted from measurements in the MCI data by the R1D and 0D inversion processing.  ¶0063The inversion processing can )  Consequently, at the time of the claimed invention, it would have been obvious for a person of ordinary skill in the art to implement Wu with the known technique of providing three distinct inversions in order to enhance the inversion accuracy of the formation dip and azimuth. (Hou, Abstract)
Regarding claim 33,  The method of claim 25, wherein: the interpretation of the EM measurements of the look-ahead zone involves inversion operations (Wu, ¶0015 Embodiments of the present disclosure relate to performing a knowledge-based look-ahead inversion for geosteering based on measurements from a downhole look-ahead look-around (LALA) tool.)
that assume a fixed formation dip of the look-ahead zone and solve for horizontal resistivity and vertical resistivity or resistivity anisotropy of one or more formation layers of the look-ahead zone. (Hou ¶0039; Radially one-dimensional (R1D) and zero-dimension (0D) MCI processing algorithms are used for the real-time recovering of formation horizontal resistivity (R.sub.h), vertical resistivity (R.sub.v), dip, and azimuth, based either on a radially one-dimensional (RID) borehole-formation model or a zero-dimensional (0D) formation model)




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seydoux et al. (US Pub. 2012/0298420 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687